 6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 1 of 43




              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF OKLAHOMA

AUSTIN P. BOND, as Special
Administrator of the Estate of BILLY
WOODS, deceased,

      Plaintiff,

v.                                         Case No. 18-CIV-108-RAW

BOARD OF COUNTY
COMMISSIONERS OF MUSKOGEE
COUNTY, OKLAHOMA,

      Defendant.




                    INSTRUCTIONS TO THE JURY




                                       1
   6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 2 of 43




                           OPENING INSTRUCTIONS


MEMBERS OF THE JURY:

      Now that you have heard all of the evidence, it becomes my duty to give you

the instructions of the court concerning the law applicable to this case.

      It is your duty as jurors to follow the law as I shall state it to you and to

apply that law to the facts as you find them from the evidence in the case. You are

not to single out one instruction as stating the law, but must consider the

instructions as a whole.

      Regardless of any opinion you may have as to what the law is or ought to be,

you must follow the law provided by these instructions.




                                           2
   6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 3 of 43




                              NO SPECULATION

      Your decision must be based upon probabilities, not possibilities. It may not

be based upon speculation or guesswork.




                                          3
   6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 4 of 43




                  VERDICT NOT BASED ON SYMPATHY

      You should not allow sympathy or prejudice to influence your decision.

You are to look upon the evidence presented and apply the instructions of the court

to the evidence in a completely objective and dispassionate way.




                                         4
   6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 5 of 43




                             TRIAL TRANSCRIPTS

      You will have to make your decision based on what you remember about the

evidence. You will not have a written transcript to read, as it is not currently

possible to provide you with an immediate transcript.




                                           5
   6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 6 of 43




                                 THE PARTIES

      The Plaintiff in this case is Austin P. Bond. Mr. Bond is bringing suit as

Special Administrator on behalf of the Estate of Billy Woods who is deceased.

Billy Woods (hereinafter referred to as “Billy”) was a juvenile housed at the

Muskogee County Regional Juvenile Detention Center (hereinafter referred to as

the “Juvenile Detention Center”) from December 14, 2016 through the time of his

death on December 15, 2016.

      The Defendant in this case is the Board of County Commissioners of

Muskogee County, Oklahoma (hereinafter referred to as the “County”). Under

Oklahoma law, the County has a duty to oversee the operation of the Juvenile

Detention Center. The County contracted with the Muskogee County Council of

Youth Services (hereinafter referred to as the “MCCOYS”) to operate the Juvenile

Detention Center.

      The County is entitled to the same fair and impartial treatment as an

individual defendant would be entitled, regardless of its status as a governmental

entity. You should decide this case as to the County with the same impartiality and

fairness as you would use in deciding this case between individual people.




                                         6
   6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 7 of 43




                           STATEMENT OF THE CASE

      Now I will read you the “statement of the case.” This simply defines the

issues to be tried by you in this case. The allegations, claims, and defenses made

herein are not evidence.

      On December 15, 2016, while being detained at the Juvenile Detention

Center, Billy hanged himself in his room with a bed sheet. Plaintiff alleges that

detention officer Jerrod Lang knew of the substantial risk that Billy would commit

suicide and did nothing to prevent it in violation of Billy’s constitutional rights.

Plaintiff further alleges that when they discovered Billy, the detention officers on

duty – Jerrod Lang, Brandon Miller, and Marietta Winkle – did not obtain medical

care for him in violation of Billy’s constitutional rights. Plaintiff alleges that they

did not check his pulse, remove the bed sheet from his neck, or perform CPR.

Plaintiff also alleges that Angela Miller and Marietta Winkle did not call 9-1-1 for

twenty minutes.

      Plaintiff’s claims

       Plaintiff claims that the MCCOYS failed to adequately train and supervise

these detention officers and failed to adequately staff the Juvenile Detention

Center, and that these failures caused the alleged violations of Billy’s




                                           7
   6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 8 of 43




constitutional rights. Plaintiff claims that the County is liable because it had a

policy or custom that resulted in the failure to adequately supervise the MCCOYS.

      Plaintiff has the burden of proving his claims.

      Defendant’s defenses

      The County contends that the MCCOYS’ policies were adequate and did not

cause any of the detention officers to act with deliberate indifference towards Billy.

The County denies that it was deliberately indifferent with regard to its supervision

of the MCCOYS and argues that it was unaware of any problems with the

MCCOYS’ training or supervision of the detention officers. The County denies

that the alleged violations of Billy’s constitutional rights were caused by

inadequate staffing.

      These are the issues for you to determine.




                                           8
   6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 9 of 43




     BURDEN OF PROOF- GREATER WEIGHT OF THE EVIDENCE

      In a civil lawsuit, such as this one, the law provides which party is to prove

certain things to you. This is called the “burden of proof.”

      When I say that a party has the burden of proof on any proposition by the

greater weight of the evidence (also called the preponderance of the evidence), or

use the expression “if you find,” or “if you decide”, I mean you must be persuaded,

considering all the evidence in the case, that the proposition on which such party

has the burden of proof is more probably true than not true. The greater weight of

the evidence does not mean the greater number of witnesses testifying to a fact, but

means what seems to you more convincing and more probably true.

      A party who seeks to recover on a claim has the burden to prove all the

elements of the claim. In deciding whether a party has met the burden of proof,

you are to take into account all the evidence, whether offered by that party or any

other party.




                                          9
6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 10 of 43




                         WHAT IS EVIDENCE

   The evidence from which you are to decide what the facts are consists of:

   1.    The sworn testimony of any witness, to include deposition testimony;

   2.    The exhibits which have been received into evidence; and

   3.    Any stipulations entered into between the parties.




                                     10
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 11 of 43




                    CONSIDERATION OF THE EVIDENCE

      It is your duty to determine the facts, and in so doing you must consider only

the evidence in this case. However, you may draw such reasonable inferences from

the testimony, stipulations, and exhibits as you feel are justified in the light of

common experience. You may make deductions and reach conclusions that reason

and common sense lead you to make from the testimony and evidence. The

testimony of a single witness may be sufficient to prove any fact, even if a greater

number of witnesses may have testified to the contrary, if after considering all the

other evidence you believe that single witness.

      There are two types of evidence you may consider. One is direct evidence –

such as testimony of an eyewitness. The other is indirect or circumstantial evidence

– the proof of circumstances that tend to prove or disprove the existence or

nonexistence of certain other facts. The law makes no distinction between the

weight to be given to either direct or circumstantial evidence. You should decide

how much weight to give to any evidence.

      Evidence admitted before you for a limited purpose may not be considered

for any purpose other than the limited purpose for which it was admitted.

      Now, I have said that you must consider all of the evidence. This does not

mean, however, that you must accept all of the evidence as true or accurate.

                                           11
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 12 of 43




           HOW TO EVALUATE THE TESTIMONY OF WITNESSES

      You are the sole judges of the “credibility” or believability of each witness

and the weight to be given to the witness’ testimony. In deciding what the facts are,

you may have to decide what testimony you believe and what testimony you do not

believe. You may believe all of what a witness said, or only part of it, or none of

it. In making that decision, you may take into account a number of factors

including the following:

      1.    Was the witness able to see, or hear, or know the things about which

            that witness testified?

      2.    How well was the witness able to recall and describe those things?

      3.    What was the witness’s manner while testifying?

      4.    Did the witness have an interest in the outcome of this case or any bias

            or prejudice concerning any party or any matter involved in the case?

            You must decide whether the believability of the witness’s testimony

            was affected by his or her personal interest.

      5.    How reasonable was the witness’s testimony in light of all the evidence

            in the case?

      6.    Was the witness’s testimony contradicted by what that witness has said

            or done at another time, or by the testimony of other witnesses, or by

                                          12
6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 13 of 43




        other evidence? In deciding whether or not to believe a witness, keep

        in mind that people sometimes forget things. You need to consider

        therefore whether a contradiction is an innocent lapse of memory or an

        intentional falsehood, and that may depend on whether the

        contradiction concerns an important fact or only a small detail.

   7.   Was the witness’s testimony essentially the same thing on more than

        one occasion? If so, it may be reason for you to believe or disbelieve

        the testimony of that witness.




                                         13
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 14 of 43




                              EXPERT WITNESSES

      The rules of evidence ordinarily do not permit witnesses to testify as to

opinions or conclusions. There is an exception to this rule for “expert witnesses.”

An expert witness is a person who by education and experience has become expert

in some art, science, profession, or calling. Expert witnesses state their opinions as

to matters in which they are qualified as expert and may also state their reasons for

their opinions.

      You should judge this testimony in the same way that you judge the

testimony of any other witness. The fact that such a person has given an opinion

does not mean that you are required to accept it. You should consider each expert

opinion received in evidence in this case and give it such weight as you think it

deserves, considering the reasons given for the opinion, the witness’ qualifications,

and all of the other evidence in the case.




                                             14
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 15 of 43




               IMPEACHMENT – INCONSISTENT STATEMENT

      A witness may be discredited or “impeached” by contradictory evidence or

by evidence that at some other time the witness has said or done something, or has

failed to say or do something, that is inconsistent with the witness’ present

testimony. If you believe any witness has been impeached and thus discredited,

you may give the testimony of that witness such weight, if any, you think it

deserves.

      If a witness is shown to have knowingly testified falsely about any material

matter, you have a right to distrust such witness’ other testimony and you may

reject all the testimony of that witness or give it such credibility as you may think

it deserves.

      An act or omission is “knowingly” done, if voluntarily and intentionally, and

not because of mistake or accident or other innocent reason.




                                          15
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 16 of 43




                            DEPOSITION EVIDENCE

      During the trial, certain testimony has been presented by way of deposition.

A deposition is a procedure where the attorneys may question a witness under oath

before a court stenographer prior to trial. You must consider the deposition

testimony of a witness according to the same standards you would use to evaluate

the testimony of any witness given live at trial.




                                          16
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 17 of 43




                  ORAL STATEMENTS OR ADMISSIONS

      Evidence as to any oral statements or admissions, claimed to have been

made outside of court by a party to any case, should always be considered with

caution and weighed with great care. The person making the alleged statement or

admission may not have expressed clearly the meaning intended, or the witness

testifying to an alleged admission may have misunderstood or may have misquoted

what was actually said.

      However, when an oral statement or admission made outside of court is

proved by reliable evidence, that statement or admission may be treated as

trustworthy and should be considered along with all other evidence in the case.




                                        17
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 18 of 43




                           WHAT IS NOT EVIDENCE

      Certain things are not evidence and you may not consider them in deciding

what the facts are and in reaching your verdict. I will list them for you:

      1.   Arguments and statements by lawyers are not evidence. The lawyers

           are not witnesses. What is said in opening statements, closing

           arguments and at other times is intended to help you interpret the

           evidence, but it is not evidence. If the facts as you remember them

           differ from the way the lawyers state them, your memory of them

           controls.

      2.   Questions, statements, and objections by lawyers are not evidence. If

           an attorney asks a question that contains an assertion of fact, you may

           not consider the assertion as evidence of that fact. Additionally,

           attorneys have a duty to their clients to object when they believe a

           question is improper under the rules of evidence. You should not be

           influenced by the objection or by the Court’s ruling on it.

      3.   Testimony that has been excluded or stricken, or that you have been

           instructed to disregard, is not evidence and must not be considered. In

           addition, if you were instructed that some evidence was received for a

           limited purpose only, you must follow that instruction.

                                          18
6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 19 of 43




   4.   Anything you may have seen or heard when court was not in session is

        not evidence. You are to decide the case solely on the evidence

        received at trial.

   5.   Also you should not assume from anything I may have said or done that

        I have any opinion concerning any of the issues in this case. Except for

        my instructions to you on the law, you should disregard anything I may

        have said or done during the trial in arriving at your own decision

        concerning the facts.




                                      19
   6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 20 of 43




                        42 U.S.C. § 1983 – CIVIL RIGHTS ACT

          Plaintiff brings claims under a federal statute, Title 42 U.S.C. § 1983, which

is known as the Civil Rights Act. This statute provides a remedy including

compensation for individuals who have been deprived of their constitutional rights

by officials acting under color of state law. This Act provides in pertinent part as

follows:

          Every person, who under color of any statute, ordinance, regulation, custom
          or usage, of any State . . . subjects, or causes to be subjected, any citizen of
          the United States . . . to the deprivation of any rights, privileges or
          immunities secured by the Constitution and laws, shall be liable to the party
          injured in an action at law, suit in equity, or other proper proceeding for
          redress . . . .

          Plaintiff claims that Juvenile Detention Center officials Jerrod Lang, Angela

Miller, Brandon Miller, and Marietta Winkle, while acting under color of state law,

violated Billy’s rights under the Fourteenth Amendment to the United States

Constitution by their deliberate indifference to his serious medical and mental

health needs. Plaintiff alleges that the County is liable based upon principles of

“municipal liability” because its policies, practices, or customs proximately

caused, or were the moving force behind, the deprivation of Billy’s constitutional

rights.

          Later in these instructions I will explain to you what Plaintiff must

demonstrate to prove his claims against the County.
                                              20
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 21 of 43




                            “UNDER COLOR OF LAW”

       To prevail on his § 1983 claims, Plaintiff must establish that Billy’s federal

constitutional rights were violated by an individual acting under “color of state

law.” You are instructed that the parties have agreed and stipulated that Jerrod

Lang, Angela Miller, Brandon Miller, and Marietta Winkle acted under color of

state law in relation to Plaintiff’s claims in this case.

       However, just because it has been stipulated that these individuals acted

under color of law, you are not required to also find they violated Billy’s federal

constitutional rights. Whether an individual acted under color of law and whether

an individual violated constitutional rights are two separate issues.




                                            21
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 22 of 43




          UNDERLYING CONSTITUTIONAL RIGHTS AT ISSUE:
                   FOURTEENTH AMENDMENT

      Under the Fourteenth Amendment Due Process Clause, pretrial detainees

like Billy are entitled to the same degree of protection against cruel and unusual

punishment that applies to convicted inmates under the Eighth Amendment. The

Constitution’s prohibition on cruel and unusual punishment imposes a duty on

detention officials to provide humane conditions of confinement, including

medical care and reasonable safety from serious bodily harm.

      A juvenile detainee must rely on detention authorities to treat his medical

needs; if the authorities fail to do so, those needs will not be met. Deliberate

indifference to a detainee’s serious medical needs is prohibited by the Constitution,

whether the indifference is manifested by detention staff in their response to the

inmate’s needs or by detention staff in intentionally denying or delaying access to

medical care.

      Negligence, even that constituting medical malpractice, is not a sufficient

bases to impose liability for a constitutional violation. In order to establish a

constitutional claim, the Plaintiff must prove acts or omissions sufficiently harmful

to evidence deliberate indifference to serious medical needs.




                                           22
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 23 of 43




                 FOURTEENTH AMENDMENT
    DELIBERATE INDIFFERENCE TO SERIOUS MEDICAL NEEDS –
                        ELEMENTS

      As stated above, Plaintiff’s claims against the County are based upon

principles of supervisory or municipal liability. The County may not be held liable

without proof of an underlying constitutional violation by a subordinate official. In

this case, Plaintiff claims that Juvenile Detention Center officers violated the

Constitution by deliberate indifference to Billy’s serious medical needs.

      Specifically, Plaintiff claims that detention officer Jerrod Lang was

deliberately indifferent to Billy’s substantial risk of suicide. Plaintiff also claims

that when detention officers Jerrod Lang, Brandon Miller, and Marietta Winkle

discovered Billy unresponsive in his room, they failed to check his pulse, remove

the bed sheet from his neck, or perform CPR. Plaintiff also alleges that Angela

Miller and Marietta Winkle delayed calling 9-1-1 for twenty minutes.

      With regard to each of these claims, in order to establish an underlying

violation of Billy’s constitutional rights, Plaintiff must prove each of the following

by a preponderance of the evidence:

      First: Billy suffered from an objectively serious medical need;

      Second: One or more of the detention officers at the Juvenile Detention

Center were deliberately indifferent to Billy’s serious medical need; and

                                           23
   6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 24 of 43




       Third: The deliberate indifference of that officer or officers caused Billy’s

injuries.




                                          24
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 25 of 43




                    SERIOUS MEDICAL NEED DEFINED

      A medical condition is sufficiently serious if it is one that has been

diagnosed by a physician as requiring treatment or is so obvious that even a

layperson would easily recognize the necessity for medical attention. This inquiry

is what a layperson would have concluded and does not consider the detention

officer’s state of mind. You are instructed that suicide is considered a serious

medical need.




                                          25
   6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 26 of 43




          DELIBERATE INDIFFERENCE – DETENTION OFFICER

       “Deliberate indifference” – requires proof that the official was aware of facts

from which an inference could be drawn that a substantial risk of serious harm

existed. The official must have also disregarded that risk by failing to take

reasonable measures to abate it. This does not require proof that the official

believed that harm would befall a detainee; it is enough that the official acted or

failed to act despite his or her knowledge of a serious medical need.

       Because it is difficult, if not impossible, to prove another person’s actual

state of mind, whether an official had knowledge may be inferred from

circumstantial evidence. For instance, the existence of an obvious risk to health or

safety may indicate awareness of the risk. Where such a risk is obvious such that a

reasonable person would realize it, it may be inferred that the officer did in fact

realize it.

       With regard to the claim that Jerrod Lang failed to take action to prevent

Billy from committing suicide, Plaintiff must prove that Jerrod Lang had actual

knowledge of a substantial risk that Billy would commit suicide and, knowing that,

failed to take reasonable measures to abate that risk. You may infer actual

knowledge of such a risk if you find that such a risk would have been obvious to

Jerrod Lang. You are instructed that the general risk that all juvenile detainees in


                                           26
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 27 of 43




Billy’s position may commit suicide is not sufficient to meet this standard. Rather,

you must find that the risk was both substantial and specific to Billy.

      With regard to the claims that Jerrod Lang, Angela Miller, Brandon Miller,

and Marietta Winkle failed to provide aid or obtain medical care for Billy when

they discovered him hanging in his room, Plaintiff must prove that they had actual

knowledge of a substantial risk that Billy would die if they did not help him and,

knowing that, failed to do so. You may infer actual knowledge of such a risk if

you find that such a risk would have been obvious to the detention officers.




                                          27
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 28 of 43




                                   CAUSATION

      Plaintiff must demonstrate that the failure to meet Billy’s objective medical

needs caused him to suffer substantial harm. You are instructed that death is

considered substantial harm. With regard to the claims of failure to provide aid or

obtain medical care, if you find by a preponderance of the evidence that Billy was

already deceased by the time he was discovered hanging in his room, you must

find that the failure to provide aid and/or failure to obtain medical care for him

after the discovery did not cause him substantial harm.




                                          28
   6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 29 of 43




                            NO “VICARIOUS” LIABILITY

          You are instructed that the County cannot be held vicariously liable for its

agents’ or employees’ actions, or in other words, liable solely because its agent or

employee may have violated a person’s constitutional rights. In order to find the

County liable, you must determine that an official policy or custom of the County

itself was directly linked to the alleged unconstitutional act(s).

          Thus, if you find that an agent or employee of the County violated Billy’s

constitutional rights, that is not the end of your inquiry. Plaintiff must also

demonstrate that an official policy or custom of the County itself was the

proximate cause, or the moving force behind, the violation of Billy’s constitutional

rights.

          Plaintiff claims that the County, through its subcontractor, the MCCOYS,

failed to train and/or supervise the officers at the Juvenile Detention Center and

failed to adequately staff the Juvenile Detention Center, and that these failures

resulted in the violation of Billy’s constitutional rights. The court will instruct you

as to what Plaintiff must prove with regard to these claims below.




                                             29
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 30 of 43




                                       AGENCY

      To prevail on his claims against the County, Plaintiff must establish, by a

preponderance of the evidence, that the MCCOYS was an agent of the County.

      The relationship of agency is created from the conduct and/or agreement of

the parties showing that one is willing for the other to act for it subject to its

control and that the other consents to so act. An agency relationship may arise

under such circumstances even when the parties may not have intended to create

one. The person who acts for another is called the agent and the other is called the

principal.




                                            30
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 31 of 43




            THE COUNTY’S CONTRACT WITH THE MCCOYS

      You have heard evidence in this case that the County entered into

subcontract with a private company, the MCCOYS, to operate and staff the

Juvenile Detention Center. You are instructed that contracting out juvenile facility

services to a private entity does not relieve the County of its constitutional duty to

provide adequate medical care and protection to those juveniles in custody at the

Juvenile Detention Center.




                                          31
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 32 of 43




               POLICY, PRACTICE OR CUSTOM – DEFINED

      An official policy or custom may take the form of any of the following: (a) a

formal policy, (b) an informal custom amounting to a persistent, widespread

practice that is so permanent and well-settled as to constitute a custom with the

force of law, (c) decisions of employees with final policymaking authority, or (d)

the ratification by such final policymakers of the decisions of subordinates to

whom authority was delegated subject to those policymakers’ review and approval.

      Generally, proof of a single isolated incident or random act of a

constitutional violation is not sufficient to establish that an unconstitutional policy

or custom of the County existed. Rather, to demonstrate liability based on an un-

official practice or custom, Plaintiff usually must show numerous particular

instances of similar unconstitutional conduct occurring within a relatively short

amount of time.

      However, in a narrow range of circumstances, showing a pattern of similar

violations is not necessary if a single violation of federal rights is a highly

predictable or plainly obvious consequence of a failure to train or supervise

employees in specific skills needed to handle recurring situations.




                                           32
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 33 of 43




                         POLICY OR CUSTOM
                OF FAILURE TO TRAIN AND/OR SUPERVISE

      In order to prevail on his claims against the County alleging liability based

on a policy, practice, or custom of failing to train and/or failure to supervise its

staff at the Juvenile Detention Center, Plaintiff must prove each of the following

elements by a preponderance of the evidence:

      First: An agent, employee, or officer of the County violated Billy’s

constitutional rights as discussed previously;

      Second: The agent, employee, or officer who violated Billy’s constitutional

rights was not adequately trained and/or supervised on a specific issue that was

closely related to the alleged violation of Billy’s constitutional rights;

      Third: The need for more or different training and/or supervision was so

obvious and the inadequacy so likely to result in a violation of a constitutional

right, that the County can reasonably be said to have been deliberately indifferent;

and

      Fourth: The failure to train and/or supervise the officers at the Juvenile

Detention Center caused the constitutional violation; that is, the failure to train

and/or supervise is so closely related to the deprivation of Billy’s rights as to be the

moving force that caused the ultimate injury.


                                           33
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 34 of 43




                             POLICY OR CUSTOM
                          OF INADEQUATE STAFFING

      In order to prevail on his claims against the County alleging liability based

on a policy, practice, or custom of inadequately staffing the Juvenile Detention

Center, Plaintiff must prove each of the following elements by a preponderance of

the evidence:

      First: An agent, employee, or officer of the County violated Billy’s

constitutional rights as discussed previously;

      Second: The County had an official policy or an un-official practice or

custom of inadequate staffing;

      Third: That the need for more adequate staffing was so obvious to the

County and the inadequacy so likely to result in a violation of constitutional rights,

that the County can reasonably be said to have been deliberately indifferent to the

need for more staffing; and

      Fourth: Such policy, practice, or custom caused the alleged violations of

Billy’s constitutional rights.




                                          34
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 35 of 43




                DELIBERATE INDIFFERENCE – THE COUNTY

      “Deliberate indifference” is the conscious choice to disregard the

consequences of one’s acts or omissions. Deliberate indifference requires more

than negligence or even gross negligence. Instead, Plaintiff must prove by a

preponderance of the evidence that the County had actual or constructive

knowledge (that is, the County knew or should have known) that the particular

deficiencies in the MCCOYS’ operation of the Juvenile Detention Center were

substantially likely to cause violations of the constitutional rights of juvenile

detainees, and that the County consciously or deliberately chose to disregard this

risk of harm.




                                           35
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 36 of 43




                              PROXIMATE CAUSE

      An act or omission is a proximate cause if it was a substantial factor in

bringing about or actually causing injury, that is, if the injury or damage was a

reasonably foreseeable consequence of the act or omission. If an injury was a

direct or a reasonably probable consequence of conduct, it was proximately caused

by that conduct. In other words, if the County’s acts or omissions had such an

effect in producing the injury that reasonable persons would regard it as being a

cause of the injury, then the act or omission is a proximate cause.

      The requisite causal connection is satisfied if the County set in motion a

series of events that the County knew or reasonably should have known would

cause others to violate Billy’s constitutional rights. In order to recover damages

for any injury, Plaintiff must show that such injury would not have occurred

without the conduct of the County. If you find that Billy’s injuries, including his

death, would have occurred even in the absence of the County’s conduct, you must

find that the County did not proximately cause Billy’s injuries.

      A proximate cause need not always be the nearest cause either in time or in

space. In addition, there may be more than one proximate cause of an injury or

damages. Many factors or the conduct of two or more people may operate at the

same time, either independently or together, to proximately cause an injury.

                                          36
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 37 of 43




                                     DAMAGES


      If you find that Plaintiff has proved by a preponderance of the evidence one

or more of the claims against the County, you must then decide whether to award

damages. You should not reach the issue of damages unless you find that the

Plaintiff has established liability of the County.

      The fact that I am giving you instructions on damages does not mean that

you must reach the issue of damages; nor does it mean that I have any opinion as to

liability one way or the other.




                                           37
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 38 of 43




                          COMPENSATORY DAMAGES

      If you find that the Plaintiff is entitled to recover from the County, you must

award damages which you think will justly and fairly compensate for any injury

you believe that was sustained as a direct consequence of the County’s conduct.

Such damages are called compensatory damages.

      You shall award compensatory damages only for those injuries which you

find that the Plaintiff has proven by a preponderance of the evidence. Moreover,

you shall award compensatory damages only for those injuries which you find the

Plaintiff has proven were the direct result of conduct by the County in violation of

Billy’s constitutional rights.

      A plaintiff who prevails is entitled to compensatory damages for physical

injury, bodily pain and suffering, and mental pain and anguish. Thus,

compensatory damages may include damages for Billy’s physical injury, mental

pain and anguish, and bodily pain and suffering. Placing a dollar value on pain,

suffering, and anguish is a difficult task. You must use your best judgment.

      Compensatory damages must not be based on speculation or sympathy. They

must be based on the evidence presented at trial.




                                         38
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 39 of 43




                                VERDICT FORM

      If you found that Plaintiff proved any of his claims by a preponderance of

the evidence, find in favor of Plaintiff on the Verdict Form. If you found that

Plaintiff did not prove any of his claims by a preponderance of the evidence, find

in favor of Defendant on the Verdict Form.

      If you find for Defendant, leave the spaces for damages blank. The jury

foreperson shall then sign and date the Verdict Form.

      If you find for Plaintiff, include an amount for actual damages. The jury

foreperson shall then sign and date the Verdict Form.




                                         39
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 40 of 43




                      A JURY’S DUTY TO DELIBERATE

      It is your duty, as jurors, to talk with one another and to deliberate in the jury

room. You should try to reach an agreement if you can. Each of you must decide

the case for yourself, but only after consideration of the evidence with the other

members of the jury. While this is going on, do not hesitate to re-examine your

own opinions and change your mind if you are convinced that you are wrong. But

do not give up your honest beliefs solely because the others think differently, or

merely to get the case over with. Your only interest is to determine whether

Plaintiff has proven Defendant liable by a preponderance of the evidence.

      The decision you reach in the jury room must be unanimous. You must all

agree. Your deliberations will be secret. You will never have to explain your

verdict to anyone.




                                          40
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 41 of 43




                SELECTION OF FOREPERSON,
        COMMUNICATION WITH THE JUDGE, VERDICT FORM

      When you go to the jury room to begin considering the evidence in this case,

I suggest you first select one of the members of the jury to act as your foreperson.

This person will help guide your discussions in the jury room.

      Once you are there, do not speak to anyone not a member of the jury. This

includes the bailiff. Do not speak to the bailiff or anyone else. You should only

communicate with me, and you should communicate with me only by a written

message. Simply give the written message to the bailiff, and he will bring the

message to me. You will have a form in the jury deliberation room for this

purpose.

      Please understand that when you send me a written message, I am obligated,

in most instances, to call in the lawyers to discuss an appropriate response.

Therefore, you should remember a couple of things. First, do not put in the

message how you stand as to your verdict. For instance, if you are split “4-4" or

“6-2" – do not tell me that in your note. Second, because I will need to discuss an

appropriate response to your message with the lawyers, you should not expect an

immediate response. We will respond as quickly as possible, but you should not

stop your deliberations while awaiting a response.


                                          41
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 42 of 43




      Often your message will be a question about the law or the evidence. Ninety

percent of the time, after I have consulted with counsel, the response I give to your

question is: “You have all of the law and evidence necessary for you to reach a

verdict.” I’m telling you this now, not to discourage you from sending me a

written question, but so that you will not be surprised or annoyed at the answer you

ultimately receive.

      There are a few messages I might receive from you that I will act on without

asking for input from the lawyers. Usually that message involves jurors who want

to go outside to smoke. If any of you need to go smoke during deliberations, I will

give my approval without consulting counsel. But you must remember that you

can only deliberate when all of you are together. When smokers leave the

deliberation room, the remaining jurors must stop deliberating. Likewise, the

smokers cannot deliberate among themselves while they are smoking.

      When I send you a written message back, please keep it in this instruction

book and bring it back with you when you have reached a verdict.




                                         42
  6:18-cv-00108-RAW Document 323 Filed in ED/OK on 07/17/20 Page 43 of 43




      As I have mentioned, the decision you reach must be unanimous. You must

all agree. When you have reached a decision, have the foreperson fill in the verdict

form, date and sign it. Then give the bailiff a note to me indicating you have

reached a verdict.

      The bailiff will come forward to be sworn.

Dated this 17th day of July, 2020.




                                         43
